The single question is: What is the next general election within the intent of the utility district act?
It is evident that the act is written with relation to, and takes for granted, the existing statutes governing elections, and plainly evinces a purpose to harmonize its provisions with those of the general statutes, particularly as to the dates on which elections are to be held.
Looking to the existing statutes, we find, with respect to class A counties, to which King county belongs, two types of general elections provided for. Remington's Revised Statutes, § 5143 [P.C. § 2120-1], provides:
"All state and county elections in class A counties and counties of the first class, whether general or special, and whether for the election of federal, United *Page 261 
States senatorial or congressional, or state, legislative, county or precinct officers, or for the submission to the voters of any question for the adoption and approval or rejection, shall be held on the first Tuesday after the first Monday of November, in the year in which they may be called: Provided, that this section shall not be construed as fixing the time for holding the elections for the recall of county officers or primary elections, nor special elections to fill vacancies for members of the congress of the United States or members of the state legislature." (Italics mine.)
As to municipal and district elections in class A counties, § 5144 [P.C. § 2120-2] provides:
"That all city, town, school district, port district, park district, irrigation district, dike district, drainage district, drainage improvement district, diking improvement district, river improvement district, commercial waterway district, water district and all other municipal and district elections whethergeneral or special and whether for the election of municipal or district officers or for the submission to the voters of any city, town or district of any question for their adoption and approval, or rejection, shall be held in class A counties and counties of the first class on the second Tuesday in March, 1924, and thereafter in the year in which they may be called: . . ." (Italics mine.)
The utility district act does not leave the question dependent upon implication, but specifically defines the term "general election" as meaning the elections held on the days fixed in the above quoted sections. The definition, found in § 5 (Rem. Rev. Stat., § 11609 [P.C. § 4498-15]) of the act, is as follows:
"The term general election as used in this act shall be held and construed to mean biennial general elections at which state and county officers are elected, and also public utility district elections for the election of commissioners. Public utility district elections for the election of commissioners held in class A counties and counties of the first class shall be held on the second *Page 262 
Tuesday in March in each year, and in all other counties on the first Saturday in December in each year."
Both §§ 5143 and 5144, supra, refer to "general elections" in the respective governmental subdivisions, — § 5143 to state and county elections; § 5144 to city, district and other local elections. While we are accustomed colloquially to use the term "general elections" in the sense of the elections held biennially for national, state and county officers, § 5144 applies the term as well to the stated elections held in cities, districts and other municipal subdivisions, which are defined as general within the territorial limits of the governmental subdivisions of the county.
The definition of a general election found in § 5 of the utility act, makes plain the intent to recognize the existing election day for municipal subdivisions as one at which propositions for the creation of utility districts may be submitted; only a strained construction, it seems to me, can make the section read otherwise.